In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1814V
                                          UNPUBLISHED


    CALVIN RILEY,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: July 5, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Nancy Tinch, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On December 9, 2020, Calvin Riley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS),
resulting from the influenza (flu) vaccination he received on December 21, 2017. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On June 7, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. On July 1, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $72,500.00. Proffer at
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $72,500.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS


CALVIN RILEY,

                      Petitioner,

v.                                                   No. 20-1814V
                                                     Chief Special Master Corcoran
SECRETARY OF HEALTH AND                              ECF
HUMAN SERVICES,

                      Respondent.


         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 9, 2020, Calvin Riley (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, as amended

(“the Vaccine Act” or “the Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleges that he

suffered Guillain-Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine

administered to him on December 21, 2017. On January 24, 2022, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this

case is appropriate for compensation under the terms of the Act for a GBS Table injury,

and on February 7, 2022, the Chief Special Master issued a Ruling on Entitlement finding

petitioner entitled to compensation. ECF No. 21.

I.      Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $72,500.00 in pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
        This amount represents all elements of compensation to which petitioner is

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be

made through a lump sum payment as described below and requests that the Chief

Special Master’s decision and the Court’s judgment award the following 1: a lump sum

payment of $72,500.00, in the form of a check payable to petitioner.

        Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

III.    Summary of Recommended Payments Following Judgment

        Lump sum payable to petitioner, Calvin Riley:                        $72,500.00

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
lost earnings and future pain and suffering.

                                             2
                      /s/ NANCY O. TINCH
                      Nancy O. Tinch
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146 Benjamin Franklin Station
                      Washington D.C. 20044-0146
                      (202) 305-2078
                      nancy.tinch@usdoj.gov

Dated: July 1, 2022




                      3